United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
El Monte, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-567
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal from an October 4, 2006 decision
of the Workers’ Compensation Programs, denying her request for reconsideration. The Board’s
jurisdiction to consider final decisions of the Office extends only to final decisions issued within
one year prior to the filing of the appeal.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board does not have jurisdiction over the last merit decision dated January 26, 2005 which
denied her claim for an emotional condition.2
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.

1
2

20 C.F.R. §§ 501.2(c); 501.3(d)(2).
See Algimantas Bumelis, 48 ECAB 679 (1997); Leon D. Faidley, 41 ECAB 104 (1989).

FACTUAL HISTORY
This case was previously before the Board. By decision dated September 29, 2004, the
Board affirmed an October 15, 2003 Office decision that denied appellant’s claim for an
emotional condition.3 The September 9, 2004 Board decision is herein incorporated by
reference.
By decision dated January 26, 2005, the Office denied modification of its prior decisions
denying appellant’s emotional condition claim.4
On January 14, 2006 appellant requested reconsideration and submitted additional
evidence. She stated her objections to the Office’s January 26, 2005 decision and alleged that
the Office claims examiner was putting “her own spin” on the facts. In an undated statement,
Judy Tanner, a supervisor, stated that, during the investigation into appellant’s allegations of
sexual harassment, employees who were interviewed were told not to discuss the case with
anyone. However, appellant solicited statements from some of these employees. Several
employees told Ms. Tanner that they were uncomfortable being asked by appellant to provide
statements. In statements dated August 10, 1995, April 6, 1998 and June 30, 2000, appellant
alleged that employees gossiped about her, management told employees not to talk to her about
her claim, employees accused her of harassing them when she solicited witness statements and
management unfairly reassigned her.
By decision dated October 4, 2006, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act5 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

3

Docket No. 04-704 (issued September 29, 2004). On July 22, 1997 appellant, then a 38-year-old tax auditor,
filed a claim alleging that her emotional condition was caused by her federal employment.
4

Office decisions denying appellant’s emotional condition claim prior to the October 15, 2003 decision were
dated July 21, 2000 and September 10, 2001.
5

5 U.S.C. § 8128(a).

2

The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; or (2) advancing a relevant legal argument not previously considered by the Office;
or (3) constituting relevant and pertinent evidence not previously considered by the Office.6
When an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.7
ANALYSIS
The merits of the Office’s denial of appellant’s emotional condition claim are not within
the jurisdiction of the Board on this appeal. Therefore, the only issue is whether the evidence
submitted by appellant with her request for reconsideration was sufficient to warrant further
merit review.
In support of her request for reconsideration, appellant submitted her written statements
dated August 8, 1995, April 6, 1998 and June 30, 2000 and an undated statement from
Ms. Tanner. These statements described her allegations regarding sexual harassment, employees
gossiping about her, management instructing employees not to talk to her about her claim,
employees accusing her of harassing them when she solicited witness statements and
management unfairly reassigning her. These allegations were included in appellant’s statements
previously of record dated October 16, 1997, April 6, 1998, September 1, 2002, October 16,
2004 and an undated statement. Appellant’s allegations were addressed in the Office’s decisions
dated July 21, 2000, September 10, 2001, October 15, 2003 and January 26, 2005 and in the
Board’s September 29, 2004 decision. Consequently, the statements submitted with appellant’s
reconsideration request do not constitute relevant and pertinent evidence not previously
considered by the Office.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument or submit relevant and pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied her claim.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for reconsideration.

6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2006 is affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

